In a child custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals from so much of an order of the Family Court, Queens County (Clark, J.), dated April 4, 2003, as granted the father supervised visitation with the parties’ child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
“A noncustodial parent is entitled to meaningful visitation. Denial of that right is so drastic that it must be based on substantial evidence that visitation would be detrimental to the welfare of the child” (Matter of Bradley v Wright, 260 AD2d 477 [1999]; see Matter of MacEwen v MacEwen, 214 AD2d 572 [1995]; Matter of Vanderhoff v Vanderhoff, 207 AD2d 494 [1994]). Further, the determination of visitation is within the sound discretion of the hearing court based upon the best interests of the child (see Friederwitzer v Friederwitzer, 55 NY2d 89 [1982]; see also Koppenhoefer v Koppenhoefer, 159 AD2d 113, 116 [1990]), and its determination will not be set aside unless it lacks a substantial basis in the record (see id.). Here, the Family Court’s determination to grant the father supervised visitation has such a substantial basis in the record. Florio, J.P., Adams, Cozier and Lifson, JJ., concur.